COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00212-CV


Nortex Foundation Designs, Inc.            §    From the 211th District Court

v.                                         §    of Denton County (2009-30240-211)

                                           §    July 11, 2013
Douglas H. Ream and Karen S.
Ream                                       §    Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that Appellant Nortex Foundation Designs, Inc. shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Lee Ann Dauphinot